Exhibit 10.1

 

[g118122kgi001.jpg]

 

May 13, 2011

 

Robert B. Mills

17 Great Hills Road

New Hope, PA 18930

 

Dear Bob,

 

Congratulations on your promotion to Chief Operational Officer of Assured
Guaranty Ltd., Assured Guaranty US Holdings, Inc. and Assured Guaranty Corp.
(the “Assured Guaranty Companies”).  You currently serve as Chief Financial
Officer of the Assured Guaranty Companies pursuant to the terms of an employment
agreement by and between you and those companies as amended and restated
effective January 1, 2009 (the “Employment Agreement”).

 

Pursuant to the terms of this letter, you shall cease to hold the
above-described position as Chief Financial Officer of the Assured Guaranty
Companies, and you shall assume your new position as Chief Operating Officer of
the Assured Guaranty Companies, effective June 1, 2011.  You shall have such
powers and duties consistent with the announcement of your position, and you
shall answer to and be subject to the directions of the Chief Executive Officer
of Assured Guaranty Ltd.

 

By signing and returning this letter, you (i) agree to the changes described in
this letter, (ii) agree that the change in your responsibilities, title and
status as described in this letter will not constitute a reduction in those
responsibilities, title or status (as described in paragraph 10(d) of the
Employment Agreement), and (iii) permanently waive any claim that the changes
described in this letter provide a basis for your terminating your employment
due to a Good Reason Resignation under paragraph 10 (d) of the Employment
Agreement (including, without limitation, waiver of any claim that the changes
in this letter constitute the assignment of duties inconsistent with your title,
duties, and responsibilities as Chief Financial Officer).

 

Except as otherwise provided in this letter, the terms of your employment shall
remain the same as currently in effect, and the terms of the Employment
Agreement, as modified by the waiver letter dated April 21, 2011 executed by
you, shall remain in full force and effect.

 

 

 

Assured Guaranty Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

  30 Woodbourne Avenue, 5th Floor

 

 

  main

 

441 279 5700

 

 

  info@assuredguaranty.com

 

 

  www.assuredguaranty.com

  

  Hamilton HM 08

 

 

  fax

 

441 279 5701

 

 

 

 

 

 

  

  Bermuda

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

If you have questions about this letter, please contact the undersigned.  If you
agree to the terms of this letter, please return a signed copy of the letter to
the undersigned.

 

Very truly yours,

 

ASSURED GUARANTY LTD.

 

 

By:

  /s/ James M. Michener

 

Name:

James M. Michener

Title:

General Counsel

 

 

 

 

I agree to the terms of this Letter:

 

 

 

 

  /s/ Robert B. Mills

 

Robert B. Mills

 

Date:

  May 13, 2011

 

 

2

--------------------------------------------------------------------------------